                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

ENRIQUE TALAMANTES,                      §
                                         §     No. 1:18-cv-904-DAE
Plaintiff,                               §
                                         §
vs.                                      §
                                         §
THE METROPOLITAN LIFE                    §
INSURANCE COMPANY,                       §
                                         §
       Defendant.                        §

 ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

             Before the Court is Enrique Talamantes’s (“Talamantes” or

“Plaintiff”) and The Metropolitan Life Insurance Company’s (“MetLife” or

“Defendant”) cross motions for summary judgment on the issue of whether

MetLife’s Certificate of Insurance provides coverage of Plaintiff’s Long-Term

Disability claim. (Dkt. # 55.) On December 20, 2019, this Court held a status

conference on the Motions at which both parties discussed their position and

clarified that their briefings were to be considered cross motions for summary

judgment. Pursuant to Local Rule CV-7(h), the Court finds this matter suitable for

disposition without a further hearing. After reviewing the Motions and supporting

and opposing memoranda, the Court DENIES Plaintiff’s motion for summary

judgment and GRANTS Defendant’s motion for summary judgment.

                                         1
                                  BACKGROUND

             Talamantes and MetLife stipulate to the following undisputed facts:

The Becton, Dickinson and Company Group Life and Health Plan (“the Plan”) is

an employee welfare benefit plan governed by the Employee Retirement Income

Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”). (Dkt. # 1.) The Plan

provides long-term disability (“LTD”) coverage to eligible employees of

Becton, Dickinson and Company. (Id.) At all relevant times, Plaintiff was an

employee of Becton, Dickinson and Company and/or its subsidiary CareFusion

Corporation (collectively “BD”), and he was a participant in the Plan. (Id.)

MetLife issued Group Policy number 105523-2-G to BD that, effective January 1,

2017, funded the LTD benefits payable under the Plan. (Id.) For the year 2016,

Standard Insurance Company (“Standard”) provided the group policy that funded

the LTD benefits payable under the Plan. (Id.) This insurance to fund the Plan

benefits was provided under a Standard group policy identified as Group Policy

number 649321-C issued to CareFusion Corporation. (Id.) By this lawsuit,

Plaintiff seeks to recover LTD benefits under the Plan, to enforce his rights under

the terms of the Plan, and to clarify his rights to future benefits under the terms of

the Plan pursuant to 29 U.S.C. § 1132(a)(1)(B). (Id. at 2.)

             Plaintiff stopped working at BD on November 8, 2016 and on

November 11, 2016 had left microvascular decompression surgery to relieve his

                                           2
facial pain due to trigeminal neuralgia. (Id.) Plaintiff’s date of disability was

November 9, 2016. (Id.) Plaintiff returned to fulltime, active work at BD on

December 23, 2016. (Id.) Plaintiff was approved for and paid short-term disability

(“STD”) benefits from November 18, 2016 through December 22, 2016 (34 days)

under the BD Short Term Disability Plan funded by Standard. (Id.) Sedgwick

Claims Management Services (“Sedgwick”) is the claim administrator of the BD

Short Term Disability Plan. (Id.) Plaintiff stopped working at BD on January 12,

2017, claiming that he had recurring pain in his face due to the trigeminal neuralgia

and was unable to perform his job duties. (Id.) Plaintiff applied to continue his

STD benefits. (Id.) Plaintiff had only a temporary recovery from his disability that

began on November 18, 2016. (Id.)

             In a November 13, 2017 letter, Sedgwick stated that Plaintiff’s STD

benefits “have been reinstated and he has been approved to receive disability

benefits from January 12, 2017 through June 7, 2017 [146 days], the maximum

benefit date for short-term disability.” (Id.) Upon the exhaustion of STD benefits,

Sedgwick forwarded Plaintiff’s claim for LTD benefits to Standard, which

provided the policy that funded the LTD benefits under the Plan for disabilities

which began on, or before, December 31, 2016. (Id.) Standard denied Plaintiff’s

claim for the stated reason that his claim was not covered under the Standard group

policy. (Id. at 3.) Standard’s denial of Plaintiff’s claim was not based on the

                                           3
merits of Plaintiff’s claim for LTD benefits. (Id.) Upon the exhaustion of STD

benefits, Sedgwick did not forward Plaintiff’s LTD claim to MetLife for

determination. (Id.) MetLife has not conducted an administrative review of

Plaintiff’s LTD claim. (Id.) MetLife denies that Plaintiff’s LTD claim is covered

under the MetLife group policy. (Id.)

                                LEGAL STANDARD

             “Summary judgment is appropriate only if ‘there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.’”

Vann v. City of Southaven, 884 F.3d 307, 309 (5th Cir. 2018) (citations omitted);

see also Fed. R. Civ. P. 56(a). “A genuine dispute of material fact exists when the

‘evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’” Bennett v. Hartford Ins. Co. of Midwest, 890 F.3d 597, 604 (5th Cir. 2018)

(quoting Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986)). “The moving

party ‘bears the initial responsibility of informing the district court of the basis for

its motion, and identifying those portions of [the record] which it believes

demonstrate the absence of a genuine issue of material fact.’” Nola Spice Designs,

LLC v. Haydel Enter., Inc., 783 F.3d 527, 536 (5th Cir. 2015) (quoting Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

             “Where the non-movant bears the burden of proof at trial, ‘the movant




                                            4
may merely point to the absence of evidence and thereby shift to the non-movant

the burden of demonstrating . . . that there is an issue of material fact warranting

trial.’” Kim v. Hospira, Inc., 709 F. App’x 287, 288 (5th Cir. 2018) (quoting Nola

Spice Designs, 783 F.3d at 536). While the movant must demonstrate the absence

of a genuine issue of material fact, it does not need to negate the elements of the

nonmovant’s case. Austin v. Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir. 2017)

(quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1076 n.16 (5th Cir. 1994)).         A

fact is material if it “might affect the outcome of the suit.” Thomas v. Tregre, 913

F.3d 458, 462 (5th Cir. 2019) (citing Anderson, 477 U.S. at 248).

             “When the moving party has met its Rule 56(c) burden, the

nonmoving party cannot survive a summary judgment motion by resting on the

mere allegations of its pleadings.” Jones v. Anderson, 721 F. App’x 333, 335 (5th

Cir. 2018) (quoting Duffie v. United States, 600 F.3d 362, 371 (5th Cir. 2010)).

The nonmovant must identify specific evidence in the record and articulate how

that evidence supports that party’s claim. Infante v. Law Office of Joseph

Onwuteaka, P.C., 735 F. App’x 839, 843 (5th Cir. 2018) (quoting Willis v. Cleco

Corp., 749 F.3d 314, 317 (5th Cir. 2014)). “This burden will not be satisfied by

‘some metaphysical doubt as to the material facts, by conclusory allegations, by

unsubstantiated assertions, or by only a scintilla of evidence.’” McCarty v.

Hillstone Rest. Grp., Inc., 864 F.3d 354, 357 (5th Cir. 2017) (quoting Boudreaux v.

                                           5
Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005)). In deciding a summary

judgment motion, the court draws all reasonable inferences in the light most

favorable to the nonmoving party. Wease v. Ocwen Loan Servicing, LLC, 915 F.3d

987, 992 (5th Cir. 2019).

             Additionally, at the summary judgment stage, evidence need not be

authenticated or otherwise presented in an admissible form. See Fed. R. Civ. P.

56(c); Lee v. Offshore Logistical & Transp., LLC, 859 F.3d 353, 355 (5th Cir.

2017). However, “[u]nsubstantiated assertions, improbable inferences, and

unsupported speculation are not sufficient to defeat a motion for summary

judgment.” United States v. Renda Marine, Inc., 667 F.3d 651, 655 (5th Cir. 2012)

(quoting Brown v. City of Hous., 337 F.3d 539, 541 (5th Cir. 2003)).

                                   DISCUSSION

             As the parties have stipulated to the facts, the Court finds there is no

genuine dispute of material fact and that summary judgment is appropriate. The

matter here turns on a legal interpretation of both Standard’s and MetLife’s

certificates of insurance and of specific provisions within them.

             Insurance coverage disputes are traditionally resolved using contract-

interpretation standards, where courts must enforce unambiguous provisions as

written. See Merchants’ Mut. Ins. Co. v. Lacroix, 35 Tex. 249, 256 (Tex. 1871); In

re Deepwater Horizon, 470 S.W.3d 452, 464 (5th Cir. 2015). A written provision is

                                          6
ambiguous if it offers “two or more reasonable interpretations.” Tesoro Ref. &

Mktg. Co., LLC v. Nat’l Union Fire Ins. Co. of Pitts., 833 F.3d 470, 474 (5th Cir.

2016); see Kelley-Coppedge, Inc. v. Highlands Ins. Co., 980 S.W.2d 462, 465 (Tex.

1988) (finding that conflicting interpretations by different parties does not

constitute ambiguity). Hence, contracts must be read in their entirety “to

harmonize and give effect to all provisions so that none will be meaningless.”

Gilbert Tex. Const., L.P. v. Underwriters at Lloyd’s London, 327 S.W.3d 118, 126

(Tex. 2010) (affirming that courts determine meaning by reading the ambiguous

language in light of the entire contract and the intent of the contracting parties).

             The Court finds that a harmonious reading of Standard’s and

MetLife’s insurance policies shows that MetLife owes no payable benefits to

Plaintiff. As a starting point, the plain text of the following provisions indicates

that Standard is the insurance carrier responsible for covering Plaintiff’s claim

for LTD benefits, assuming his claim has merit. The foundational provisions

under Standard’s plan are:

                  [Standard’s] INSURING CLAUSE
If you become Disabled while insured under the Group Policy, we will pay
LTD Benefits according to the terms of the Group Policy after we receive
Proof of Loss.

     [Standard’s] BENEFITS AFTER INSURANCE ENDS OR IS
                                CHANGED
During each period of continuous Disability, we will pay LTD Benefits
according to the terms of the Group Policy in effect on the date you

                                           7
become Disabled. Your right to receive LTD Benefits will not be affected
by:
   1. Any amendment to the Group Policy that is effective after you
      become Disabled.
   2. Termination of the Group Policy after you become Disabled.

             The plain text of these provisions suggests that Standard’s

responsibility is undercut only when benefits become payable to Plaintiff

under another disability insurance plan. (Dkt. # 49, Exh. A.) Furthermore,

it specifically states that Plaintiff’s right to receive LTD benefits is not

affected by termination of the Group Policy after Plaintiff becomes

disabled. (Id.)

             However, Plaintiff argues benefits did become payable under

another plan and that, accordingly, MetLife is the responsible insurer for

his LTD benefits. (Dkt. # 50.) Plaintiff returned to work before MetLife’s

Replacement Date and subsequently became insured by MetLife on

January 1, 2017. (Dkt. # 49, Exh. B.) Plaintiff’s disability relapsed on

January 12, 2017, whereupon Plaintiff insists MetLife’s coverage barred

him from collecting Standard’s benefits. (Dkt. # 50.) As a result, Plaintiff

contends benefits became payable by MetLife when his disability relapsed.

(Id.) Plaintiff points to two provisions in Standard’s and MetLife’s

contracts in support: first is Standard’s Temporary Recovery provision and




                                           8
second is MetLife’s Rules for Temporary Recovery from a Disability under

the Prior Plan provision ("Rules”).

                [Standard’s] TEMPORARY RECOVERY
You may temporarily recover from your Disability and then become
Disabled again from the same cause or causes without having to serve a
new Benefit Waiting Period. Temporary Recovery means you cease to be
Disabled for no longer than the applicable Allowable Period.
   A. Allowable Periods
       1. During the Benefit Waiting Period: a total of 90 days of recovery.
       2. During the Maximum Benefit Period: 180 days for each period of
          recover.
   B. Effect of Temporary Recovery
   If your Temporary Recovery does not exceed the Allowable Periods, the
   following will apply.
       1. The Predisability Earnings used to determine your LTD Benefit
          will not change.
       2. The period of Temporary Recovery will not count toward your
          Benefit Waiting Period, your Maximum Benefit Period of your
          Own Occupation Period.
       3. No LTD Benefits will be payable for the period of Temporary
          Recovery.
       4. No LTD Benefits will be payable after benefits become payable to
          you under any other disability insurance plan under which you
          become insured during your period of Temporary Recovery.

(Dkt. # 49, Exh. A.) (emphasis added).

            Standard’s Temporary Recovery provision means that a disability

that relapses during Standard’s 90-day Allowable Period of Temporary Recovery

is considered uninterrupted. (Dkt. # 49, Exh. A.) However, Plaintiff urges his

disability was not continuous from his onset of disability on November 9, 2016

to January 12, 2017, when he left work due to relapse. (Dkt. # 53 at 2.)

Specifically, Plaintiff contends he ceased to be disabled during his period of
                                         9
Temporary Recovery, when Plaintiff resumed full-time work from December 23,

2016 to January 11, 2017. (Id.) Plaintiff disputes that he cannot simultaneously

“cease to be Disabled” under this provision, yet remain continuously disabled

from his onset to relapse of disability. (Id.)

             Conversely, MetLife argues Plaintiff’s disability was continuous.

(Dkt. # 52 at 6-9.) Both parties agree that Plaintiff’s relapse on January 12, 2017

is the same condition that occurred on November 9, 2016 under Standard’s

coverage. (Dkts. ## 49, 50, 52.) Pursuant to Standard’s Temporary Recovery

provision, MetLife contends Plaintiff’s period of disability from November 9,

2016 to January 12, 2017 was uninterrupted because Plaintiff’s temporary

recovery fell within Standard’s 90-day Allowable Period. (Dkt. # 52 at 6.)

Given that Plaintiff’s temporary recovery fell within the Allowable Period,

MetLife argues Plaintiff’s recurring disability was continuous and, as such,

Standard remains responsible for Plaintiff’s LTD benefits. (Id.)

             Plaintiff also points to MetLife’s Rules for Temporary Recovery

provision in support of his argument that his benefits became payable by

MetLife when his disability relapsed.

[MetLife’s] Rules for Temporary Recovery from a Disability under the
Prior Plan
We will waive the Elimination Period that would otherwise apply to a
Disability under this certificate if You:
   • received benefits for a disability that began under the Prior Plan
      (“Prior Plan’s disability”)
                                         10
   • returned to work as an active Full-Time employee prior to the
     Replacement Date;
   • become Disabled, as defined in this certificate, after the Replacement
     Date and within 90 days of Your return to work due to a sickness or
     accidental injury that is the same as or related to the Prior Plan’s
     disability;
   • are no longer entitled to benefit payments for the Prior Plan’s
     disability since You are no longer insured under such Plan; and
   • would have been entitled to benefit payments with no further
     elimination period under the Prior Plan, had it remained in force.

(Id. at Exh. B.) (emphasis added).

             Under MetLife’s Rules, MetLife will waive the Elimination Period

for a disability claim if all five conditions are met. (Dkt. # 49, Exh. B.) Plaintiff

asserts this indicates benefits would be payable from MetLife. (Dkt. # 50 at 5.)

Neither party contests that Plaintiff satisfied the first three conditions. (Dkt. #

49, 50, 52.) Plaintiff argues he met all five conditions of MetLife’s Rules,

asserting that his employer’s change of insurance should not infringe on his

entitlement to LTD benefits. (Dkt. # 50 at 5-6.)

             MetLife asserts that Plaintiff does not meet the final two conditions

of its Rules because Plaintiff collected STD benefit payments from Standard

following MetLife’s assumption of coverage. (Dkt. # 52 at 9-10.) The fourth

condition applies if, upon becoming insured under MetLife’s certificate, the

insured cannot still recover benefit payments from their past insurer. (Dkt. # 49,

Exh. B.) In this case, MetLife explains Plaintiff’s disability claim was funded by

Standard for nearly six months following MetLife’s assumption of Plaintiff’s
                                       11
disability coverage. (Dkt. # 49 at 2.) MetLife references a letter issued by

Sedgwick on November 13, 2017 confirming Standard paid the rest of these STD

benefits to Plaintiff from January 12, 2017 to June 7, 2017. (Dkts. ## 49, 52.) As

such, MetLife argues Plaintiff does not meet the fourth condition.

             Next, the fifth condition applies if, upon becoming insured by

MetLife, the insured was entitled to LTD benefits with no further elimination

period under their Prior Plan, regardless of whether the Plan was terminated.

(Dkt. # 49, Exh. B.) Here, upon the Replacement Date, MetLife argues Plaintiff

had not yet exhausted Standard’s STD benefit payments and, thus, was not

eligible to collect LTD benefits. (Dkt. # 52 at 7-8.) When Plaintiff left work on

January 12, 2017 due to relapse, he had only used 34 of 180 days of STD

benefits. (Dkt. # 49 at 2.) Since Plaintiff retained 146 days of STD benefits

payable by Standard, MetLife insists Plaintiff was not yet entitled to LTD

benefits under Standard’s prior plan. (Dkts. ## 49, 52.) As a result, MetLife

contends that Plaintiff does not satisfy the fifth condition. (Dkts. ## 49, 52.)

Therefore, given that Plaintiff remained entitled to benefit payments by Standard

and needed to exhaust 146 days of STD benefits before collecting LTD benefits,

MetLife argues that Plaintiff does not satisfy the final two conditions of

MetLife’s Rules. (Id.)




                                         12
               Upon examination of both contracts in entirety, the Court finds

MetLife is not responsible for covering Plaintiff’s LTD benefits claim. See

Gilbert, 327 S.W.3d at 126. Despite Plaintiff’s change of insurance,

Standard’s foundational provisions propagate a baseline presumption that

Standard remains responsible for Plaintiff’s disability coverage following

termination of the BD plan. (Dkt. # 49, Exh. A.) Standard’s Insuring

Clause explains that Standard will pay LTD benefits if the employee

becomes disabled while insured under the employer’s group policy. (Id.)

It is stipulated that Plaintiff became disabled under Standard’s coverage on

November 9, 2016. (Id. at 9.) Standard’s Benefits After Insurance Ends Or

Is Changed provision affirms that Standard will cover an employee’s LTD

benefits even if the group policy is terminated following an employee’s

disability. (Id. at Exh. A.) Under these provisions, Standard is responsible

to pay for Plaintiff’s LTD benefits unless benefits become payable to

Plaintiff under another disability insurance plan. (Id.) There is no

evidence to suggest that benefits ever became payable under MetLife’s

certificate.

               A coherent reading of both insurers’ policies indicates

Plaintiff’s disability was uninterrupted from its onset on November 9, 2016

to its recurrence on January 12, 2017. E.g., Bowerman v. Nat'l Life Ins.

                                          13
Co., 654 F. App'x 550, 552 (3d Cir. 2016) (explaining that an insured’s

recurring disability may be treated as one uninterrupted disability period if

recovery falls within a designated period); (Dkt. # 49 at 2.) Standard’s

Temporary Recovery provision explains, if an employee temporarily

recovers under an STD claim, then suffers a recurrence of that disability

within Standard’s 90-day Allowable Period, the disability is considered

uninterrupted. (Id. at Exh. A.) Since Plaintiff’s Temporary Recovery fell

within Standard’s 90-day Allowable Period, his disability is considered

continuous from onset to recurrence, though he temporarily resumed full-

time work before recurrence.

            Further, Plaintiff does not meet the fourth and fifth conditions

of MetLife’s Rules because Plaintiff was still owed benefits under

Standard’s terminated plan. (Id. at Exh. B.) Plaintiff needed to exhaust

180 days of STD benefits before asserting a viable claim for LTD benefits.

(Dkt. # 49, Exh. A.) When Plaintiff’s disability recurred, Plaintiff retained

146 days of STD benefits payable by Standard. (Id.) As a result, because

MetLife’s Rules are not satisfied, MetLife’s Elimination Period is not

waived. (Id. at Exh. B.) Because this Elimination Period must be satisfied

before requesting LTD benefits, Plaintiff is not eligible to collect MetLife’s

LTD benefits. (Id.) MetLife, accordingly, owed no payable benefits to

                                        14
Plaintiff when his disability relapsed. Since benefits are not payable to

Plaintiff by MetLife’s disability insurance plan under which Plaintiff

became insured during his temporary recovery, benefits remain payable

under Standard’s terminated plan. (Id. at Exh. A.) Therefore, the italicized

portion of Standard’s Temporary Recovery does not apply. (Id.)

              As such, MetLife is correct that Plaintiff did not exhaust Standard’s

STD benefits prior to becoming insured under MetLife’s certificate and that

Plaintiff’s eligibility for those benefits is based on his disability date from

November 2016. Thus, Plaintiff was not eligible to collect LTD benefits until he

exhausted Standard’s STD benefits on June 7, 2017. (Id. at 2.) Following

exhaustion of these benefits, Plaintiff became eligible to collect LTD benefits

from Standard, not MetLife, pursuant to Standard’s Insuring Clause. (Id. at Exh.

A.) Therefore, the Court finds MetLife not responsible for covering Plaintiff’s

claim for LTD benefits.

                                   CONCLUSION

             In accordance with the above, the Court DENIES Plaintiff’s motion

for summary judgment and GRANTS MetLife’s motion for summary judgment on

the issue of whether MetLife Certificate of Insurance provides coverage of

Plaintiff’s Long-Term Disability claim. As MetLife is the sole remaining

defendant in this matter, the Court further instructs that Plaintiff’s claims be

                                          15
DISMISSED WITH PREJUDICE. This order constitutes FINAL JUDGMENT

in the case and the clerk’s office is INSTRUCTED to CLOSE THE CASE.

           IT IS SO ORDERED.

           DATED: Austin, Texas, June 25, 2020.




                                     ______________________________________
                                     David Alan Ezra
                                     Senior United States District Judge




                                    16
